DECISION
The complaint is dismissed, as to defendant Samoa Shipping and Trading Company. The plaintiff failed to take proper steps to secure the delivery of his goods in accordance with the bill of lading and unreasonably delayed the presentation of his claim to the proper party.
*265The plaintiff also failed to take requisite steps for the recovery of the value of his goods within a reasonable length of time.
The court finds, therefore, that the defendant Samoa Shipping & Trading Company has been debarred by the conduct of the plaintiff from protecting its own interests in that it the Samoa Shipping & Trading Company was unable to promptly trace the final disposition of the goods in question.
However, the action of the court is not based on the seven day limitation contained in the sixth section of .the conditions of the Bill of Lading, as the court considers this limitation would have been unreasonable in this case, if the plaintiff had acted within a reasonable time.
As to the defendant, the Island Government, no liability has been shown and the complaint is also dismissed as to said defendant.
Costs are assessed at $20.00 to be paid by plaintiff.